FILED
                                                                            JUN 10 2010
                             NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                      UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30206

               Plaintiff - Appellee,             D.C. No. 4:08-CR-00148-SEH

  v.
                                                 MEMORANDUM *
JOSE JAVIER RUIZ-PELAYO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                             for the District of Montana
                      Sam E. Haddon, District Judge, Presiding

                               Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Jose Javier Ruiz-Pelayo appeals from the 70-month sentence imposed

following his guilty-plea conviction for conspiracy to possess with intent to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C. § 846.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ruiz-Pelayo contends that the district court procedurally erred by neglecting

to meaningfully consider and address all of the factors set forth in 18 U.S.C.

§ 3553(a). Specifically, Ruiz-Pelayo contends that the district court failed to

specifically address his mitigating arguments and that it attached too much weight

to the Guidelines range. The record reflects that the district court provided a

reasoned sentencing explanation and did not otherwise procedurally err. See

United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc); see also

United States v. Diaz-Argueta, 564 F.3d 1047, 1051-52 (9th Cir. 2009).

      Ruiz-Pelayo also contends that his sentence is substantively unreasonable.

The record demonstrates that, under the totality of the circumstances, Ruiz-

Pelayo’s 70-month sentence is substantively reasonable. See Gall v. United States,

552 U.S. 38, 51-52 (2007); see also United States v. Nichols, 464 F.3d 1117, 1124

(9th Cir. 2006) (“[T]he question before us is not the reasonableness of [the

defendant’s] and the government’s requested sentence, but rather whether the

ultimate sentence imposed is reasonable.”) (internal quotations omitted).

      AFFIRMED.




                                          2                                       09-30206